Order entered November 7, 2012




                                            In The
                                  Court of gppeato
                         fifth 3136:arid of Texa0 at /BMW

                                     No. 05-12-00623-CV

           KEANE LANDSCAPING, INC., KEVIN & AMY KEANE, Appellant

                                              V.

                           THE DIVINE GROUP, INC., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-08287

                                          ORDER
       The Court has before it appellants' October 24, 2012 second motion for extension of time

to file their brief. The Court GRANTS the motion and ORDERS appellants to file their brief by

November 23, 2012. No further extensions will be granted absent a showing of exceptional

circumstances.




                                                     MOLLY FR NCIS
                                                     JUSTICE